DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 2/24/22, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejections of claims 1-5, 7-8, 10-11, 13-14 and 16-17 has been withdrawn. 

Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive.
Applicant argues that in claim 19, Xu does not tach “using a first radio access technology (RAT)… to provide connectivity to a first core network” and “using a second RAT that provides a secondary connectivity between the user device and the second core network”.
In contrast to applicant’s assertions, paragraph 66, the handover can be inter RAT handover therefore, there are two core networks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Xu et al. (US 2017/0195935 A1).
Consider claim 10, Xu teaches a non-transitory computer-readable program medium having code to implement a method (Fig. 1) that comprises: 
Operating a target master network element using a first radio access technology (RAT) in a wireless communication network (Fig. 25, T-MeNB and paragraph 66, the handover can be inter RAT handover therefore, the T-MeNB can be a first RAT) to provide connectivity to a first core network (Fig. 1, eNB corresponds to different MME); 
receiving, by the target master network element in a handover of a user device from a source master network element that provides connectivity between the user device and a second core network (Fig. 25, step S2500, handover and paragraph 66, the handover can be inter RAT handover therefore, there are two core networks), information from the source master network element, identifing properties of a source secondary network element (Fig. 25, S-SeNB) providing a secondary connectivity between the user device and the second core network (Fig. 25, step S2500 and paragraph 178, handover request include information about S-SeNB); and 
.

Allowable Subject Matter
Claims 1-5, 7-8, 10-11, 13-14 and 16-17 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        3/1/22